        Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 1 of 8. PageID #: 1




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


 Anthony Patete,                                  No.
                          Plaintiff,
                                                  COMPLAINT
 v.
 Ambaflex Manufacturing, Inc.,
                          Defendant.



        Plaintiff, Anthony Patete (“Plaintiff”), sues the Defendant, Ambaflex Manufacturing, Inc.

and alleges as follows:

                                   PRELIMINARY STATEMENT

        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendant’s failure to pay Plaintiff all

earned minimum wages and all earned wages.

        2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

        3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.




                                               -1-
        Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 2 of 8. PageID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Northern District of Ohio, and

Defendant regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Stark County, Ohio, and

is a former employee of Defendant.

        8.       At all material times, Defendant Ambaflex Manufacturing, Inc., is a corporation

duly licensed to transact business in the State of Ohio. At all material times, Defendant

Ambaflex Manufacturing, Inc. does business, has offices, and/or maintains agents for the

transaction of its customary business in Stark County, Ohio.

        9.       At all material times, Defendant does business as “Ambaflex Manufacturing.”

        10.      At all relevant times, Defendant Ambaflex Manufacturing, Inc. was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in




                                                   -2-
        Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 3 of 8. PageID #: 3




the interest of an employer in relation to an employee. At all relevant times, Defendant

Ambaflex Manufacturing, Inc. had the authority to hire and fire employees, supervised and

controlled work schedules or the conditions of employment, determined the rate and method of

payment, and maintained employment records in connection with Plaintiff’s employment with

Defendant. As a person who acted in the interest Ambaflex Manufacturing in relation to the

company’s employees, Defendant Ambaflex Manufacturing, Inc. is subject to liability under the

FLSA.

        11.    At all material times, Defendant is Plaintiff’s “employer” as defined by Ohio

Revised Code § 4111, et seq.

        12.    At all material times, Defendant is Plaintiff’s “employer” as defined by Ohio

Revised Code § 4113, et seq.

        13.    Defendant individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

        14.    Plaintiff, in his work for Defendant, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

        15.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in

commerce or the production of goods for commerce.

        16.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in

interstate commerce.

        17.    Plaintiff, in his work for Defendant, regularly handled goods produced or

transported in interstate commerce.

        18.    Plaintiff, in his work for Defendant, regularly produced goods for interstate

commerce.




                                                -3-
       Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 4 of 8. PageID #: 4




                                 NATURE OF THE CLAIM

       19.    Defendant owns and/or operates as Ambaflex Manufacturing, an enterprise

located in Stark County, Ohio.

       20.    Plaintiff was hired by Defendant as a welder and worked for Defendant from

approximately October 1, 2019 through March 22, 2020.

       21.    Defendant, in its sole discretion, agreed to pay Plaintiff $18.00 per hour for all

hours he worked.

       22.    During the time that Plaintiff worked for Defendant, Plaintiff worked

approximately 40 hours per week for Defendant.

       23.    Plaintiff was not compensated any wage whatsoever for the final workweek of his

employment with Defendant.

       24.    Despite having worked approximately 40 hours for Defendant in his final

workweek, Defendant did not pay him any wage whatsoever for such time worked.

       25.    As a result of Defendant’s willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendant has violated 29 U.S.C. § 206(a).

       26.    As a result of Defendant’s willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendant has violated ORC § 4111.

       27.    As a result of Defendant’s willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendant has violated ORC § 4113.

       28.    Defendant has and continues to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during his final workweek.

       29.    Defendant has and continues to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during his final workweek.




                                               -4-
          Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 5 of 8. PageID #: 5




          30.   Defendant has and continues to violate the ORC § 4113 by not paying Plaintiff

any wage whatsoever for all hours worked during his final workweek.

          31.   Plaintiff is a covered employee within the meaning of the FLSA.

          32.   Plaintiff is a covered employee within the meaning of ORC § 4111.

          33.   Plaintiff is a covered employee within the meaning of ORC § 4113.

          34.   Plaintiff was a non-exempt employee.

          35.   Defendant refused and/or failed to properly disclose to or apprise Plaintiff of his

rights under the FLSA.

          36.   Defendant individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          37.   Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

Defendant compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          38.   Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

Defendant compensation for unpaid wages, an additional amount equal to twice the unpaid

wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

          39.   Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

Defendant compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

                      COUNT ONE: FAIR LABOR STANDARDS ACT
                         FAILURE TO PAY MINIMUM WAGE




                                                 -5-
        Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 6 of 8. PageID #: 6




       40.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       41.     Defendant willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

       42.     Defendant’s practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

       43.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Anthony Patete, individually, respectfully request that the

Court grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid

minimum wages, plus an additional equal amount as liquidated damages, prejudgment and post-

judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

additional relief this Court deems just and proper.

                      COUNT TWO: OHIO REVISED CODE § 4111.01
                         FAILURE TO PAY MINIMUM WAGE

       44.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       45.     Defendant willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

       46.     Defendant’s practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.




                                                -6-
        Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 7 of 8. PageID #: 7




       47.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Anthony Patete, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid

minimum wages, plus an additional amount equal to twice the unpaid minimum wages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of

this action, and any additional relief this Court deems just and proper.

                      COUNT THREE: OHIO REVISED CODE § 4113
                          FAILURE TO PAY WAGES OWED

       48.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       49.     Defendant willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them during the final workweek of his employment.

       50.     Defendant’s practice of willfully failing to pay Plaintiff wages for labor

performed violates ORC § 4113.

       51.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

       WHEREFORE, Plaintiff, Anthony Patete, individually, respectfully requests that the

Court grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid wages,

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.




                                                 -7-
Case: 5:20-cv-02099-BYP Doc #: 1 Filed: 09/17/20 8 of 8. PageID #: 8




RESPECTFULLY SUBMITTED this 17th day of September, 2020.

                                       BENDAU & BENDAU PLLC

                               By: /s/ Clifford P. Bendau, II
                               Clifford P. Bendau, II (OH No. 0089601)
                               Christopher J. Bendau
                               BENDAU & BENDAU PLLC
                               P.O. Box 97066
                               Phoenix, Arizona 85060
                               Telephone AZ: (480) 382-5176
                               Email: cliffordbendau@bendaulaw.com
                                       chris@bendaulaw.com


                               THE LAW OFFICES OF SIMON & SIMON
                               By: /s/ James L. Simon
                               James L. Simon (OH No. 0089483)
                               6000 Freedom Square Dr.
                               Independence, OH 44131
                               Telephone: (216) 525-8890
                               Facsimile: (216) 642-5814
                               Email: jameslsimonlaw@yahoo.com




                                 -8-
